internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl br1-plr-163028-01 date date number release date index number taxpayer ty dear this responds to your letter dated date in which you requested a ruling and closing_agreement that premiums received by taxpayer on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code pursuant to the income_tax convention between the united_states and the government of ireland convention the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for a ruling it is subject_to verification on examination taxpayer a reinsurance company that is a resident of ireland represents that it is engaged in an active trade_or_business in ireland and that the premium income it receives from u s insureds none of whom are related to taxpayer is derived in connection with or is incidental to that trade_or_business therefore taxpayer contends that it qualifies for benefits under article of the convention article a of the convention provides that a person who is not a qualified_person under paragraph may nevertheless qualify for benefits under the convention with respect to an item_of_income derived from the other state if i such resident is engaged in the active_conduct_of_a_trade_or_business in the first-mentioned state other than the business of making or managing investments unless such business is carried out by a bank or insurance_company acting in the ordinary course of its business and ii the item_of_income is connected with or incidental to the trade_or_business in the first-mentioned state provided that where such item_of_income is connected with a trade_or_business in the first-mentioned state and such resident has an ownership_interest in the activity in the other state that generated the income the trade_or_business is substantial in relation to the activity paragraph b i of the protocol to the convention states that whether a resident is engaged in the active_conduct_of_a_trade_or_business will be determined on the basis of an analysis of all relevant facts and circumstances but that i n any case b an insurance_company will be considered to be engaged in the active_conduct_of_a_trade_or_business if its gross_income consists primarily of insurance or reinsurance premiums and investment_income attributable to such premiums taxpayer meets the requirements of article a of the convention and paragraph b i of the protocol further to be entitled to benefits under the convention the item_of_income derived from the other state must be connected with or incidental to the trade_or_business in the first-mentioned state pursuant to article b ii of the convention an item_of_income meets this requirement if the activity t hat generated the item_of_income is a line_of_business that forms a part of or is complementary to the trade_or_business conducted in the other state the receipt of insurance and reinsurance premiums from the united_states is complementary to taxpayer’s insurance_business in ireland thus taxpayer qualifies for benefits under article b of the convention with respect to reinsurance premiums it receives from persons in the united_states pursuant to paragraph a of the enclosed agreement taxpayer’s liability for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the convention or another convention will commence on the letter_of_credit required by paragraph a of the enclosed agreement in the amount of dollar_figure must be in effect within days of the date the agreement is finally signed on the commissioner’s behalf any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or a copy of the approved closing_agreement as authority that they may consider premiums_paid to taxpayer on and after as exempt under the convention from the united_states federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore no opinion is expressed on the issue of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under sec_162 of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent by any other taxpayer in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international enclosure
